UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 12-6128


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

ANTONIO R. REED,

                 Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:06-cr-00015-FPS-DJJ-1)


Submitted:     May 17, 2012                    Decided:   May 29, 2012


Before NIEMEYER and      GREGORY,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Antonio R. Reed, Appellant Pro Se. John Castle Parr, Assistant
United States Attorney, Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Antonio        R.    Reed    appeals       the     district     court’s       order

denying his motion for a reduction of sentence pursuant to 18

U.S.C. § 3582(c)(2) (2006).                     We review a district court’s ruling

on     a     18     U.S.C.         § 3582(c)(2)           motion     for       an    abuse     of

discretion.            United States v. Stewart, 595 F.3d 197, 200 (4th

Cir. 2010).         We affirm.

               In      2006,       Reed    pleaded       guilty,    pursuant        to   a    plea

agreement,        to    one    count       of     participating      in    a   conspiracy      to

distribute more than fifty grams of cocaine base in violation of

21   U.S.C.A.          §§ 841(b)(1)(A),            846    (West    2006    &    Supp.    2011).

Reed’s advisory Guidelines range of imprisonment was calculated

using the career offender guideline, U.S. Sentencing Guidelines

Manual (“USSG”) § 4B1.1 (2005).                          The district court granted a

one offense level departure for substantial assistance to the

Government.         Reed was sentenced to 235 months’ imprisonment, the

bottom of the post-departure Guidelines range.

               Reed’s 18 U.S.C. § 3582(c)(2) motion sought a sentence

reduction based on Amendment 750 to the Guidelines.                                  Amendment

750 revised the offense levels applicable to certain cocaine

base quantities under USSG § 2D1.1(c).                          The district court found

that       Reed’s   Guidelines            range    was    calculated       pursuant      to   the

career offender guideline, USSG § 4B1.1, and therefore Amendment



                                                   2
750 had no effect on his Guidelines range.                         Thus, the district

court denied Reed’s § 3582(c)(2) motion.

               On     appeal,      Reed     contends        that     his   substantial

assistance departure demonstrates that his Guidelines range was

based     on     USSG     § 2D1.1(c)       rather    than     the    career    offender

guideline.          In support of his argument, Reed cites our decision

in    United     States      v.    Munn,    595 F.3d 183     (4th   Cir.    2010).

In Munn, we found that the career offender designation did not

bar a § 3582(c)(2) sentence reduction based on Amendment 706 to

the     Guidelines        where    (1)     the    sentencing       court   granted     an

overrepresentation departure, and (2) the court relied upon the

cocaine        base     guidelines    in    calculating        the    extent      of   the

departure.          Munn, 595 F.3d at 192.          Reed requests that we extend

the holding of Munn to cover substantial assistance departures

in addition to overrepresentation departures.

               We     need   not   consider       this     issue    because    Reed    has

failed to demonstrate that the district court relied upon the

cocaine        base     guidelines    in    calculating        the    extent      of   the

departure.          Reed’s substantial assistance departure was a flat

reduction of one offense level.                     The district court did not

reduce Reed’s criminal history category and instead retained the

criminal history category that resulted from the application of

the career offender guideline.                    Because we do not find that

Reed’s Guidelines range was based on USSG § 2D1.1(c), we cannot

                                             3
agree   with   Reed’s   contention     that     Amendment    750    altered      his

Guidelines calculation.

           Reed also argues that the district court abused its

discretion     by   declining   to   appoint    counsel     to   assist    him   in

preparing his § 3582(c)(2) motion.               The court had previously

denied Reed’s earlier § 3582(c)(2) motion based on Amendment 706

for substantially the same reason.             Appointment of counsel would

not have remedied the flaw underlying Reed’s motion.                  We do not

find an abuse of discretion here.

           Accordingly, we affirm the district court’s order.                    We

dispense     with    oral   argument    because     the     facts    and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                       4